Citation Nr: 0422158	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-25 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation higher than ten (10) 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD, and 
assigned an evaluation of 10 percent therefor, effective on 
December 16, 1999, the date on which the veteran's service 
connection claim was received.  Appeal to the Board was 
perfected.    

In April 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.  In July 2001, the veteran testified before a Decision 
Review Officer of the RO.  Both hearing transcripts are of 
record.


FINDINGS OF FACT

1.  The veteran had honorable service in the U.S. Navy and 
participated in numerous amphibious invasions in the Asiatic-
Pacific Theater during World War II.

2.  The veteran's service-connected PTSD is manifested 
primarily by recurring episodes of anger, irritability, 
nightmares and flashbacks about the War, social isolation 
outside the immediate family, lack of patience, exaggerated 
startle response, and emotional numbing.  

3.  The veteran's PTSD symptoms, overall, indicate moderate 
impairment based on objective evidence, which include a 
Global Assessment of Functioning scale score of 70 as of 
January 2002. 





CONCLUSION OF LAW

Criteria for a schedular evaluation of 30 percent have been 
met for service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as is the case 
here, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA in less than one year.  Paralyzed Veterans 
of America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).



VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA also requires 
that such notice be provided before the issuance of the 
initial unfavorable rating decision issued by the agency of 
original jurisdiction (AOJ) that is the subject of appeal.  
See recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court), in Pelegrini v. Sec'y of Veterans Affairs, 
No. 01-944, issued on June 24, 2004.        
  
The Board has resolved this claim in the veteran's favor.  
Thus, it is evident that sufficient evidentiary development 
had taken place to permit such a decision.  Accordingly, 
further discussion as to VA's compliance with VCAA is not 
warranted.  

II.  Applicable Laws and Regulations Governing Increased 
Evaluation for PTSD

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  An evaluation of the extent 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.10 (2003).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, a determination as to whether the 
preponderance of the evidence favors, or is against, the 
claim must be made.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2003), Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  Id.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  
VA assigns disability ratings for service-connected PTSD in 
accordance with criteria in 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  A 10 percent is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or, where there are symptoms controlled by continuous 
medication.   

A 30 percent rating is assigned under Diagnostic Code 9411 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (e.g., forgetting names, directions, recent 
events).    

A 50 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (such as retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thought; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. 

A 70 percent rating is warranted under Diagnostic Code 9411 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

A 100 percent rating is warranted under Diagnostic Code 9411 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss with respect 
to names of close relatives, own occupation, or own name. 

For a claim for an increased rating for a disability for 
which service connection was established years before, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases where, as here, the veteran appeals the initial 
disability percentage assigned, the disability can be 
assigned different disability ratings ("staged" ratings) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

III.  Evidence and Analysis

There is ample evidence in the veteran's service records 
showing honorable service in the U.S. Navy during World War 
II, which included participation in numerous invasions in the 
Asiatic-Pacific Theater.  As documented in written statements 
and in RO and Board hearing transcripts, the veteran reported 
numerous problems, which include difficulty in concentrating 
on tasks at hand, indecisiveness, excessive drinking, 
nightmares and flashbacks about the War, panic and anxiety 
attacks, lack of patience, and irritability.  The veteran's 
spouse also testified that her husband apparently does have 
nightmares, as he wakes up at night "like he is fighting," 
and that he used to drink heavily to manage these problems.  
See RO and Board transcripts, pgs. 5 and 9, respectively.  

As for medical evidence, the record includes two VA PTSD 
examination reports.  The first report, dated in January 
2001, documents the veteran's account of participation in 
amphibious invasions in the Asiatic-Pacific Theater.  The 
veteran described traumatic experiences, which included 
witnessing ships being "blown up" and soldiers dying.  He 
said that he felt intense fear and horror "throwing pieces 
of flesh off [himself]" and not knowing whether "[his] ship 
would be next."  He reported having flashbacks and 
nightmares.  The examiner determined that while the veteran 
had some PTSD symptoms, he did not meet PTSD diagnostic 
criteria fully at that time.  However, the examiner also 
stated that the veteran is at risk to develop "full-blown" 
PTSD secondary to emotional stress associated with medical 
problems (unrelated to active service) or with interpersonal 
tragedies.  

There was no specific diagnosis rendered as a result of the 
January 2001 examination, but the veteran was assigned a 
Global Assessment of Functioning (GAF) scale score of 75.  
GAF is a scale from 0 to 100, reflecting "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness."  See Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130 (2003).  A GAF score ranging between 
71 and 80 indicates mild impairment in social or occupational 
functioning, with transient and expectable reactions to 
psychosocial stressors.       

The second PTSD examination report, dated in January 2002, 
does, however, provide a definite diagnosis of PTSD.  The 
veteran's GAF score, although still in the range between 71 
and 80, decreased somewhat, to 70.  In January 2002, the 
veteran reported ongoing nightmares and episodes of anger and 
irritability.  He appeared agitated, as described by the 
examiner.  What distinguished the January 2002 findings from 
those noted in January 2001 was that the veteran reported in 
2002 emotional numbing and social isolation (that is, 
isolation from those outside of the immediate family).  
Social isolation and emotional numbing, in conjunction with 
avoidance of talking about War experiences, and chronic 
exaggerated startle response, irritability, and anger, do 
correspond to a PTSD diagnosis, as determined by the 
examiner.  It is noted that the report provides that the 
veteran "nominally" meets PTSD criteria.         

The Board resolves every reasonable doubt in the veteran's 
favor and hereby increases the evaluation for service-
connected PTSD from 10 percent to 30 percent, effective on 
December 16, 1999, the date on which the veteran's initial 
service connection claim was received.  Particularly relevant 
to this determination is ample evidence of significant in-
service stressors of participation in numerous invasions 
during World War II.  As noted above, a 30 percent rating is 
assigned under Diagnostic Code 9411 where there is mild 
occupational and social impairment due to symptoms as 
anxiety/panic attacks and chronic sleep impairment.  These 
are the symptoms that apparently are most troubling to the 
veteran, as lay and medical evidence consistently documents 
these symptoms.  The next higher rating of 50 percent is 
reserved for more significant psychiatric symptoms not shown 
by the evidence in this case.    

The Board notes that the veteran's reported symptoms 
apparently were not deemed to be significant enough to 
warrant a diagnosis of PTSD until January 2002.  However, 
evidence dated in January 2002 does indicate that, for the 
most part, the veteran had symptoms then that were documented 
earlier in January 2001.  Thus, while the Board could have 
assigned staged ratings of 10 percent for the period from 
December 16, 1999 (date of the filing of the claim), and 30 
percent from January 29, 2002 (date of the second VA 
examination resulting in a diagnosis of PTSD), it chose not 
to do so.  Instead, consistent with the benefit-of-
reasonable-doubt rule, it has resolved this claim more 
favorably by assigning a 30 percent rating as of December 16, 
1999.         


ORDER

An increased disability evaluation of 30 percent is granted 
for service-connected PTSD.    



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



